     Case 2:20-cv-00732-JAM-DMC Document 8 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL E. JANSEN,                                No. 2:20-CV-0732-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    SUTTER COUNTY,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On March 12, 2021, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-00732-JAM-DMC Document 8 Filed 04/27/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.     The findings and recommendations filed March 12, 2021, are adopted in
 3   full;
 4                  2.     This action is dismissed, without prejudice, for lack of prosecution and
 5   failure to comply with Court rules and orders;
 6                  3.     Plaintiff’s motion, ECF No. 2, is denied as moot; and
 7                  4.     The Clerk of the Court is directed to enter judgment and close this file.
 8

 9
     DATED: April 26, 2021                            /s/ John A. Mendez
10
                                                      THE HONORABLE JOHN A. MENDEZ
11                                                    UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
